DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-12, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by We (US 9,633,977).
[claim 1] A chip on film package (fig. 2, fig. 4A-4E shows the manufacturing of fig. 2) comprising: a flexible film (262, 264,260, fig. 2, note that 262,264,260 is part of the flexible connector with and adhesive between polyimide layers (col 4: lines 11-13) which is a flexible material, see also 262 in stage 14 of fig. 4D) comprising a first surface (top surface) and a second surface (bottom surface) opposite to the first surface; a first patterned circuit layer (layer and electrical components in 440/460 shown in stage 15 of fig. 4D, col 10: lines 8-17) disposed on and in direct contact with the first surface; one or more first chips (224 or 244 or both, fig. 2) mounted on the first surface and electrically connected to the first patterned circuit layer; a second patterned circuit layer (layer and electrical components in 261, fig. 2, and optionally layer 232, fig. 2, and layer and 
[claim 2] The chip on film package as claimed in claim 1, wherein the one or more first chips are mounted on a first mounting region of the first surface (fig. 2), the one or more second chips are mounted on a second mounting region of the second surface (fig. 2), and the first mounting region is overlapped with the second mounting region from a top view (fig. 2, e.g. 244 and 242 overlap).
 [claim 6] The chip on film package as claimed in claim 1, further comprising a first solder resist layer (461/463, stage 17, fig. 4E, col. 10 lines 30-39) disposed on the first patterned circuit layer and exposing a part of the first patterned circuit layer where the one or more first chips are mounted (solder resist must expose circuit layer in order to provide space for electrical connections, fig. 2).
[claim 7] The chip on film package as claimed in claim 1, further comprising a second solder resist layer (466/467, stage 17, fig. 4E, col. 10 lines 30-39)  disposed on the second patterned circuit layer and exposing a part of the second patterned circuit 
[claim 8] The chip on film package as claimed in claim 1, wherein a number of the one or more first chips are plural (fig. 2).
[claim 9] The chip on film package as claimed in claim 8, wherein the first chips are mounted on the first surface in a side-by-side manner (fig. 2).
[claim 10] The chip on film package as claimed in claim 1, wherein a number of the one or more second chips are plural (fig. 2).
[claim 11] The chip on film package as claimed in claim 10, wherein the second chips are mounted on the second surface in a side-by-side manner (fig. 2).
[claim 12] The chip on film package as claimed in claim 1, wherein the substrate  is and electrically connected to the first patterned circuit layer and/or the second patterned circuit layer (through the conductive via in 250, fig. 2).
[claim 16] The chip on film package as claimed in claim 1, wherein the first chip is mounted on the first patterned circuit layer on the first surface via a plurality of first conductive bumps (225/245, fig. 2), and the second chip is mounted on the second patterned circuit layer on the second surface via a plurality of second conductive bumps (227, fig. 2).
[claim 18] A chip on film package fig. 2, fig. 4A-4E shows the manufacturing of fig. 2), comprising: a flexible film (262, fig. 2, note that 262 is part of the flexible connector with and adhesive between polyimide layers (col 4: lines 11-13) which is a flexible material, see also 262 in stage 14 of fig. 4D) comprising a first (top) surface and a second (bottom) surface opposite to the first surface; a first patterned circuit layer .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over We (US 9,633,977) in view of Fertig (US 2009/0324245).
We discloses the device of claim 1 but does not expressly disclose that the chips are connected to the base circuit by way of wirebonds instead of conductive bumps.
Fertig discloses a chip package wherein either wirebonds or conductive bumps may be employed to connect the chip to the base circuit [0036].
It would have been obvious to one of ordinary skill in the art before the time of filing to have replaced the conductive bumps of We with wires since it has been held that simple substitution of one known element (wire/wirebonds) for another (conductive bumps) to obtain predictable results (electrical connections) is obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

With this modification We discloses
[claim 17] The chip on film package as claimed in claim 1, wherein the first chip is mounted on the first surface and is electrically connected to the first patterned circuit layer through a plurality of first wires (upon modification), and the second chip is mounted on the second surface and is electrically connected to the second patterned circuit layer through a plurality of second wires (upon modification).

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over We (US 9,633,977) in view of Havemann (US 2008/0122088).
We discloses the device of claims 12 and 18 but does not expressly disclose that the substrate/encapsulation (252, 250, and optionally 232, fig. 2) is made of glass.
Toddy discloses discloses a semiconductor package (lines 18-24, col. 1) wherein the substrate/encapsulation layer can be made of glass (lines 48-50, col. 2) specifically silicon dioxide which is a glass, namely silicia).
It would have been obvious to one of ordinary skill in the art before the time of filing to made We’s substrate/encapsulation layer out of glass in order to provide a workable material for the substrate/encapsulation layer as well as to use widely used and cheap material (silica) and make the layer less brittle (us conventional silica compared to using low-k materials which are brittle).


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any of the rejections applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMAR MOVVA/Primary Examiner, Art Unit 2898